Citation Nr: 1619648	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-00 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD, anxiety disorder, and major depression.

3.  Entitlement to an evaluation higher than 20 percent for degenerative disc disease, lumbar spine, with laminectomy and discectomy for herniated disc.
 
4.  Entitlement to a compensable evaluation for a right ear hearing loss.
 

REPRESENTATION
 
Appellant represented by:  Ronald C. Sykstus, Esq.
 
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1975 to July 1984.  
 
This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2010 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.  A videoconference hearing was held before the undersigned in December 2015.  
 
The RO considered service connection for PTSD reopened, but because the submission of new and material evidence is a jurisdictional requirement the Board itself must address this question de novo.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Here, after reopening the claim, the Board expands the issue to include any acquired psychiatric disorder, including PTSD, diagnosed since the claim was presented.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
 
A petition to reopen the issue of entitlement to service connection for a distinct right ear disorder separate from a hearing loss is raised by January 2011 Veteran's statement.  The Veteran and his representative are, however, advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  
  
The reopened claim of entitlement to service connection for psychiatric disability and the increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.   A March 2007 rating decision denied entitlement to service connection for PTSD.  The Veteran did not timely appeal.  
 
2.  Evidence has been received since March 2007 which raises a reasonable possibility of substantiating the claim.
 
 
CONCLUSIONS OF LAW
 
1.  The March 2007 rating decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2015).
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A.  § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Given that the Board is reopening the claim of entitlement to service connection for post traumatic stress disorder and remanding for further development, it is not necessary to address at this time whether VA has complied with the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) . 
 
On the requirement of an in-service stressor, the stressful incident may need to be independently verified.  If the veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the veteran's lay statement is accepted as conclusive evidence of the stressor.  See 38 U.S.C.A. § 1154(b).  See also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  If the stressor is unrelated to participation in combat, then the stressor must be verified by credible information from an independent source.  Id.; Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).
 
VA has revised its regulations to ease the requirement that there be independent corroboration of certain in-service stressors.  See 75 Fed. Reg. 39,843 (since codified at 38 C.F.R. § 3.304(f)(3)).  If a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the stressor, provided the stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone will establish the occurrence of the stressor.
 
In a March 2007 rating decision VA denied the Veteran's original claim of entitlement to service connection for PTSD.  The basis for denial was twofold, the lack of both a medical diagnosis of PTSD and a verified in-service stressor.  While the Veteran filed a notice of disagreement, and while a statement of the case was issued, the appellant failed to perfect his appeal.  Hence, the March 2007 rating decision is final.  38 U.S.C.A. § 7105.
 
When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.
 
Newly received evidence provides reasonable possibility of substantiating this claim.  Specifically, February 2010 VA outpatient treatment records include a psychiatric evaluation indicating diagnosis of PTSD.  Also, in his hearing testimony the Veteran recounts details of an in-service stressor that he had not previously given, information which in theory supports the claim.  While this incident has not been independently verified yet, evidence is presumed credible at the reopening stage.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992) (In determining whether evidence is new and material, the credibility of the evidence is generally presumed.) 
 
Accordingly, new and material evidence having been presented, the claim is reopened.  See 38 C.F.R. § 3.156(a).    
 
 
ORDER
 
New and material evidence having been received, the claim for service connection for posttraumatic stress disorder is reopened.
 
 
REMAND
 
The Veteran was last examined for his lumbar degenerative disc disease with post operative residuals of a herniated disc, and for a right ear hearing loss in 2010.  He alleges both disorders have worsened.  Given that fact and the testimony presented a new examination is required.  Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998).
 
As previously indicated, the reopened claim of entitlement to service connection for psychiatric disability now includes any acquired mental health disorder.  The claim is not limited to simply the question whether service connection is warranted for posttraumatic stress disorder.  As such, the AOJ should attempt to independently corroborate the most recent stressor given.  Thereafter the Veteran should be re-examined to address whether it is at least as likely as not that any psychiatric disorder is related to service.  There are also outstanding VA and private medical records that may pertain to the claim which should be secured.
 
Finally, there are conflicting statements on whether the Veteran receives disability benefits from the Social Security Administration, and as such the AOJ should conduct further development. 
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain any VA outpatient treatment records dated since 2007 which are not part of the current record.  This includes securing the appellant's treatment records from the Murfreesboro, Tennessee VA facility and associate them with his Veterans Benefits Management System (VBMS) electronic claims folder.  If the AOJ cannot locate the records referenced above, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  
 
2.  Contact the Social Security Administration and determine whether the Veteran has ever filed a claim for disability benefits.  If so, then obtain the administrative decision upon that claim and supporting medical records.  If the AOJ cannot locate the records referenced above, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  
 
3.  Contact the Veteran and request that he provide all  details pertaining to the claimed stressor involving a parachutist that he allegedly witnessed while serving with Service Company, 7th Special Forces Group at Fort Bragg, North Carolina in 1976 and 1977.  [The appellant's service personnel records show service with the 7th Special Forces Group from February 1976 to January 1977.]  This includes providing approximate date and time, location, other units, and names of individuals involved.   Thereafter, and even if the appellant is unable to provide additional information, the RO must contact the Joint Services Records Research Center (JSRRC) in an attempt to corroborate all claimed in-service stressors.
 
The Veteran should also be requested to complete VA Forms 21-4142 which identify any private treatment mental health providers who have provided care since 1984 which he has not previously identified.  Thereafter, the RO must attempt to obtain any records which are not currently part of the file based on the information he provides.  If at first the records cannot be located, the RO must follow the provisions of 38 C.F.R. § 3.159(e) in fulfilling VA's duty to assist.  
 
4.  Thereafter, schedule the Veteran for VA examination to determine the nature and extent of any lumbar degenerative disc disease.  The examiner must be provided access to the VBMS file and Virtual VA file and these files must be reviewed by the examiner in conjunction with the examination.   All indicated tests and studies should be performed and all findings should be set forth in detail.
 
The VA examiner must indicate the nature of all symptoms and manifestations attributable to lumbar degenerative disc disease.  The examiner should report complete range of motion findings.  In so doing, address whether pain or weakness significantly limits functional ability during flare-ups or when the measured joint is used repeatedly over a period of time. The examiner must address whether lumbar degenerative disc disease itself causes weakened movement, excess fatigability or incoordination.  If feasible, these determinations  should be expressed in terms of any additional range of motion lost. 
 
The examiner should indicate the frequency and duration of any incapacitating episodes due to any diagnosed lumbar degenerative disc disease.  An incapacitating episode is defined as a period of physician prescribed bed rest.  The fact that the appellant may resort to resting in bed is not sufficient to meet the terms of this definition.  Rather, there must be evidence of physician prescribed bed rest.   A complete rationale must be provided for any opinions offered.  

5.  Schedule the Veteran for a VA audiological examination.  The examiner must be provided access to the VBMS file and Virtual VA file and these files must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, with audiometric studies and Maryland CNC speech discrimination testing, and all findings should be set forth in detail.
 
The VA examiner should indicate all present symptoms and manifestations attributable to any right ear hearing loss in accordance with the applicable rating criteria found at  38 C.F.R. § 4.85, Diagnostic Code 6100.  The examiner should further specifically comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.
 
6.  Schedule the Veteran for a VA psychiatric examination.  The examiner must be provided access to the VBMS file and Virtual VA file and these files must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.
 
The examiner must diagnose any psychiatric disorder which may be present.  For each diagnosed psychiatric disorder the examiner must address whether it is at least as likely as not that the disorder is related to service.  If the Veteran is diagnosed with posttraumatic stress disorder the examiner must identify the evidence which independently verifies the stressor used to justify the diagnosis of posttraumatic stress disorder.  If there is no evidence other than the Veteran's own statements regarding alleged in-service events that fact must be noted. 
 
A complete rationale must be provided for any and all opinions offered.  If the examiner is unable to provide the requested opinion without resorting to mere speculation, then explain why that is the case.
 
7.  Thereafter, review the claims file.  If any directives specified in this remand have not been implemented, take proper corrective action. 
 
8.  Then readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his attorney  must be provided with a supplemental statement of the case and opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


